ORDER
PER CURIAM.
Oscar Brown appeals from the trial court’s judgment entered upon a jury verdict convicting him of attempted first-degree child molestation, kidnapping, second-degree assault, and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. *360We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).